DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 8/11/2022 is acknowledged.
Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/11/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, it is unclear which acid-decomposable protective group is being referred to.  Claim 1 recites a protective group as part of the molecule on the solid phase and also a protective group on the nucleotide derivative.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Kim (U.S. Patent Publication 2011/0244397) in view of Jung (U.S. Patent Publication 2005/0064341).
Kim discloses a method comprising: coating the surface of a substrate with a molecule layer having a functional group protected by an acid labile protective group, coating the molecule layer with a photoresist layer that includes a photoacid generator, selectively exposing the photoresist to generating an acid and to deprotect the acid labile protective group in the exposed areas of the molecule layer, removing the photoresist, and coupling a first nucleotide monomer to the deprotected functional group (Paragraphs 0022, 0027-0029, 0031, 0037, 0045, 0048), as recited in claim 1 of the present invention.  Kim also discloses that a post exposure bake is not required prior to removal of the photoresist (Paragraph 0046), as recited in claim 8 of the present invention.  Kim teaches that the process of applying a photoresist, exposing the photoresist and coupling a monomer to deprotected functional groups can be repeated a number of times (Paragraphs 0053-0054). 
Kim fails to disclose that after exposure, the photoresist is developed and remaining photoresist stays on the substrate while coupling the nucleotide, that the photoacid generator can be an onium salt, and that the acid labile protecting group can be a substituted trityl group.
Jung discloses a method comprising: bonding a layer of first molecules having an acid labile protecting group to a solid substrate, coating a layer of a photoacid generator monomer composition on the layer of first molecules, exposing the composition layer to light and heat treating to remove the acid labile protecting group from the first molecules corresponding to the exposed portion, bonding second molecules to the exposed first molecules, wherein the second molecules can be nucleic acids having an acid labile protecting group, and washing and removing the residual composition layer from the substrate (Paragraphs 0044-0051), as recited in claim 1 of the present invention.  Jung also discloses that the photoacid generator can be an onium salt (Paragraph 0049), as recited in claim 9 of the present invention.  Jung teaches that the acid labile protecting group can be a substituted trityl group, such as DMT (Paragraph 0030), as recited in claim 10 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the photoresist of Kim could be developed and that remaining photoresist could stay on the substrate while coupling the nucleotide because Jung teaches that this is an effective alternative to completely removing the photoresist prior to coupling.  Additionally, while Jung teaches that exposure and heating is enough to remove the exposed portions, Jung also teaches that it uses a different type of resin and that a photoresist would require a developer to remove the exposed portions (Paragraphs 0058).  It also would have been obvious to one of ordinary skill in the art that the photoacid generator of Kim could be an onium salt, and that the acid labile protecting group could be a substituted trityl group because Jung teaches that these are both commonly used in positive photosensitive compositions for typical photolithography processes.
8.	Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent Publication 2011/0244397) in view of Jung (U.S. Patent Publication 2005/0064341) as applied to claims 1 and 8-10 above, and further in view of Tsuji (U.S. Patent 5157003).
The teachings of Kim and Jung have been discussed in paragraph 7 above.
Kim and Jung fail to disclose that exposing, developing and coupling is performed repeatedly, or four times, prior to removing the photoresist, and that performing the steps repeatedly is repeatedly performed on multiple photoresists.
Tsuji discloses a photolithography method comprising performing multiple exposures of a single photoresist layer, developing different regions after the second and third exposures, and etching underlying layers after each developing step (Col. 3, Lines 11-40), as recited in claims 2-4 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the multiple exposures, developments and couplings of Kim and Jung could be performed using a single photoresist layer because Tsuji teaches that different areas of the substrate can be processed using the same photoresist layer, which prevents extra steps in the process.  It also would have been obvious to one of ordinary skill in the art that the exposures, developments and couplings of Kim and Jung could be performed four times because Kim teaches that the steps can be repeated any number of times until a desired array is formed.  Finally, it would have been obvious to one of ordinary skill in the art to have performed multiple exposures in single photoresist layer, followed by performing multiple exposures in a second single photoresist layer because a first photoresist would allow for the different types of nucleotides across the substrate with a smaller number of steps, as taught by Tsuji while the additional photoresists would add to the length of each area, as taught by Kim.
9.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent Publication 2011/0244397) in view of Jung (U.S. Patent Publication 2005/0064341) as applied to claims 1 and 8-10 above, and further in view of Sanada (JP Publication 2000-164483).
The teachings of Kim and Jung have been discussed in paragraph 7 above.
Kim and Jung fail to disclose that the substrate is subjected to a hydrophobization treatment before forming the resist film.
Sanada discloses an adhesion strengthening treatment for improving adhesion between a photoresist and a substrate comprising treating the substrate with HMDS to change the substrate from hydrophilic to hydrophobic (Paragraphs 0002-0003), as recited in claim 5 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have performed a hydrophobization treatment on the substrate of Kim prior to applying the photoresist because Sanada teaches that this prevents the photoresist from peeling off of the substrate.
10.	Claim(s) 6, 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent Publication 2011/0244397) in view of Jung (U.S. Patent Publication 2005/0064341) as applied to claims 1 and 8-10 above, and further in view of Snodgrass (U.S. Patent 6092937).
The teachings of Kim and Jung have been discussed in paragraph 7 above.
Kim and Jung fail to disclose that the resist film is irradiated with ultrasonic waves during development for 80 seconds or less, and that the developed resist is cleaned prior to coupling the nucleotide.
Snodgrass discloses a photoresist developing method comprising dispensing a developer onto an exposed photoresist, and applying ultrasonic energy for 10 to 30 seconds (Col. 4, Lines 19-31), as recited in claims 6 and 7 of the present invention.  Snodgrass also discloses that the photoresist is rinsed after development to remove residual developer from the photoresist (Col. 4, Lines 50-64), as recited in claim 12 of the present invention. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have performed ultrasonic irradiation during development of the resist of Kim and Jung for 10 to 30 seconds because Snodgrass teaches that this technique allows for improved removal of exposed portions of the photoresist layer.  It also would have been obvious to one of ordinary skill in the art to have rinsed the photoresist of Kim and Jung after development because Snodgrass teaches that this removes residual developer to prevent any undesired removal of the photoresist.
11.	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent Publication 2011/0244397) in view of Jung (U.S. Patent Publication 2005/0064341) as applied to claims 1 and 8-10 above, and further in view of Sugihara (U.S. Patent Publication 2016/0291465).
The teachings of Kim and Jung have been discussed in paragraph 7 above.
Kim and Jung fail to disclose that the resist composition is a novolac-based resist.
Sugihara discloses a resist composition comprising a novolak resin and an acid generator, such as an onium salt, diazomethane or sulfonic acid ester (Paragraphs 0148 and 0180), as recited in claim 11 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have used a novolak resin in the photoresist of Kim because Sugihara teaches that this is a common resin used in positive photoresists for common photolithography processes.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/           Primary Examiner, Art Unit 1722